DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 03/23/2022.  Claims 1, 8, 15, and 21 have been amended.  Claims 4, 11, and 18 have been canceled.  Claims 1-3, 5-10, 12-17, and 19-21 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 03/23/2022, with respect to claims 1-3, 5-10, 12-17, and 19-21 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-10, 12-17, and 19-21 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims; claims 1-3, 5-10, 12-17, and 19-21 are now in condition for allowance, are considered novel and non-obvious over the prior art and therefore are allowed.




Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-21 are allowed.

	Regarding claim 1, the best prior art of record found during the examination of the present application, Boucher et al. (US 2013/0303085 A1 herein Boucher), fails to specifically teach, suggest, or disclose receiving login credentials associated with the patron and the wireless device, wherein the step of receiving the login credentials comprises step of receiving a user ID associated with the patron, a password for authenticating use of a server by an application operating on the wireless device, a geo-location associated with the wireless device, a phone Internet Protocol (IP) address, an ID identifying the establishment, a table number where the patron is located, and a chair number where the patron is located; and determining from the login credentials associated with the patron and the wireless device, and from the NFC tag ID a location of the patron in the establishment.
	Boucher teaches a restaurant application may allow for the use of public tags 850 to direct user devices to perform actions once patrons are seated in, or prior to being seated in, the restaurant.  A public tag 850 placed at each table in a restaurant may allow for each public device in proximity to (and/or that taps) the tag, or that chooses to interact with the tag, to display the restaurant menu, wherein the menu may be varied periodically in the cloud server by the restaurant.  The public user may select a menu item from the device, and because the particular device has been identified in a cloud server or other server associated with the restaurant and/or tag 850, the public user’s order may be sent, such as via the cloud server to a tag owner/administrator such as wait staff, kitchen, and/or restaurant management, along with an identification of the user’s table, so that the order can be prepared and delivered to the user (Boucher – [0217].  The teachings of Boucher differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed.
	Claims 2-3 and 5-7 depend upon allowable claim 1 therefore these claims are also allowed.

	Regarding claim 8, the best prior art of record found during the examination of the present application, Boucher et al. (US 2013/0303085 A1 herein Boucher), fails to specifically teach, suggest, or disclose a guest information collection module configured to receive login credentials associated with the patron and the wireless device, wherein the guest information collection module is futher configured to receive a user ID associated with the patron, a password for authenticating use of a server by an application operating on the wireless device, a geo-location associated with the wireless device, a phone Internet Protocol (IP) address, an ID identifying the establishment, a table number where the patron is located, and a chair number where the patron is located; and an information verification module configured to determine from the login credentials associated with the patron and the wireless device, and from the NFC tag ID, a location of the patron in the establishment.
Boucher teaches a restaurant application may allow for the use of public tags 850 to direct user devices to perform actions once patrons are seated in, or prior to being seated in, the restaurant.  A public tag 850 placed at each table in a restaurant may allow for each public device in proximity to (and/or that taps) the tag, or that chooses to interact with the tag, to display the restaurant menu, wherein the menu may be varied periodically in the cloud server by the restaurant.  The public user may select a menu item from the device, and because the particular device has been identified in a cloud server or other server associated with the restaurant and/or tag 850, the public user’s order may be sent, such as via the cloud server to a tag owner/administrator such as wait staff, kitchen, and/or restaurant management, along with an identification of the user’s table, so that the order can be prepared and delivered to the user (Boucher – [0217].  The teachings of Boucher differ and fall short of the present application, therefore claim 8 is considered novel and non-obvious over the prior art and therefore is allowed.
	Claims 9-10 and 12-14 depend upon allowable claim 8 therefore these claims are also allowed.

	Regarding claim 15, the best prior art of record found during the examination of the present application, Boucher et al. (US 2013/0303085 A1 herein Boucher), fails to specifically teach, suggest, or disclose receiving login credentials associated with the patron and the wireless device, in which the receiving the login credentials comprises receiving a user ID associated with the patron, a password for authenticating use of a server by an application operating on the wireless device, a geo-location associated with the wireless device, a phone Internet Protocol (IP) address, an ID identifying the establishment, a table number where the patron is located, and a chair number where the patron is located; and determining from the login credentials associated with the patron and the wireless device, and from the NFC tag ID a location of the patron in the establishment.
Boucher teaches a restaurant application may allow for the use of public tags 850 to direct user devices to perform actions once patrons are seated in, or prior to being seated in, the restaurant.  A public tag 850 placed at each table in a restaurant may allow for each public device in proximity to (and/or that taps) the tag, or that chooses to interact with the tag, to display the restaurant menu, wherein the menu may be varied periodically in the cloud server by the restaurant.  The public user may select a menu item from the device, and because the particular device has been identified in a cloud server or other server associated with the restaurant and/or tag 850, the public user’s order may be sent, such as via the cloud server to a tag owner/administrator such as wait staff, kitchen, and/or restaurant management, along with an identification of the user’s table, so that the order can be prepared and delivered to the user (Boucher – [0217].  The teachings of Boucher differ and fall short of the present application, therefore claim 15 is considered novel and non-obvious over the prior art and therefore is allowed.

	Claims 16-17 and 19-21 depend upon allowable claim 15, therefore these claims are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648